Citation Nr: 0423413	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection arthritis of the right 
knee, claimed as secondary to service-connected 
chondromalacia, left knee.  

2.  Entitlement to a higher evaluation for service-connected 
left knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant had active service from February 1982 to 
February 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In October 2002, the RO granted service 
connection for chondromalacia of the left knee and assigned a 
noncompensable (0 percent) disability evaluation.  The 
veteran appealed the noncompensable evaluation.  In May 2003, 
the RO denied the veteran's claim of entitlement to service 
connection arthritis of the right knee, claimed as secondary 
to service-connected chondromalacia, left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2003, the veteran requested a videoconference 
hearing before a Veterans Law Judge.  A hearing was scheduled 
for June 18, 2004, however, the veteran failed to report for 
his hearing.  In July 2004, the Board granted the veteran's 
motion for another hearing.  A videoconference hearing was 
scheduled in August 2004; unfortunately, this hearing was not 
held due to technical difficulties.  The veteran now requests 
that his hearing be held a the RO before a Veteran's Law 
Judge.

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




